Case: 15-15378    Date Filed: 04/24/2017     Page: 1 of 2


                                                                 [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 15-15378
                              Non-Argument Calendar
                            ________________________

                       D.C. Docket No. 1:15-cr-20334-KMM-1


UNITED STATES OF AMERICA,

                                                      Plaintiff - Appellee,

versus

GLENTON ANTHONY PETERKIN,

                                                      Defendant - Appellant.

                            ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           ________________________

                                   (April 24, 2017)

Before HULL, WILSON, and JORDAN, Circuit Judges.

PER CURIAM:
         Glenton Peterkin argues that the district court erred by using two Florida

convictions to enhance his sentence for being a career offender under U.S.S.G.
               Case: 15-15378     Date Filed: 04/24/2017   Page: 2 of 2


§ 4B1.2. But the arguments are squarely foreclosed by this Court’s prior published

opinions.     Mr. Peterkin’s career offender enhancement is unaffected by the

Supreme Court’s decision in Johnson v. United States, __ U.S. __, 135 S. Ct. 2551

(2015), because vagueness principles do not apply to the advisory Sentencing

Guidelines. See Beckles v. United States, __ U.S. __, 137 S. Ct. 886, 890 (2017);

United States v. Matchett, 802 F.3d 1185, 1190 (11th Cir. 2015). And his Florida

convictions    that   supported    the   enhancement—for      robbery     (Fla.   Stat.

§ 812.13(1)) and aggravated assault (Fla. Stat. § 784.021)—remain qualifying

predicates under § 4B1.2. See United States v. Lockley, 632 F.3d 1238, 1240–46

(11th Cir. 2011) (robbery conviction under § 812.13(1) qualifies as crime of

violence); Turner v. Warden Coleman FCI (Medium), 709 F.3d 1328, 1332 (11th

Cir. 2013) (aggravated assault conviction under § 784.021 qualifies as crime of

violence).

      AFFIRMED.




                                          2